DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e), and receipt of papers submitted under 35 USC §371(a, c) for commencement of National stage of a PCT/WIPO International application, which papers have been placed of record in the file, are acknowledged.
 The present application, 16/964,775, filed 24-July-2020, is a National stage entry of PCT/WIPO application # PCT/IB2019/050921 filed on 5-February-2019.
PCT/WIPO application # PCT/IB2019/050921 claims priority from US provisional application # 62/635,086, filed on 26-February-2018.
The present application is therefore granted a prima facie effective filing date of 26-February-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 24-July-2020 (7 references) has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 24-July-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-20 are now pending in the present application. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 10-19 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites in part: “a meter configured to estimate an amount of a product delivered by a utility throughout the meter”, the meaning of which is unclear.  In particular the phrase “throughout the meter” ordinary meaning is “within all parts or areas of the meter”, but where such meaning does not comport with the context of the claim.  The meaning of this limitation is prima facie unclear, and therefore indefinite.  The Examiner will assume that “amount of product delivered…..through the meter” is intended.
Claims 11-19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 USC §102(a)(2) as anticipated by Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons.
Consider claim 10: A system for reading information from a meter and transmitting the information to a server, Lyons discloses a remote data acquisition and processing system including an optical device for remote reading of a utility meter and forwarding the information to a utility company computer (28) (server) [Title; Abstract; Fig. 1, 7; Col. 1, 10-25; Col. 4, 45-59], the system comprising:
a meter configured to estimate an amount of a product delivered by an utility throughout the meter; a meter 10B for monitoring consumption (10B) (exemplary electricity) [Fig. 1, 11; Col. 8, 58 to Col. 9, 9; Col. 11, 36-52];
a coupling device attached to a face of the meter; a collar assembly (coupling device) including power circuitry (130) and/or remote metering processor (RMP/12), inserted between, and connected to the utility meter (10b) and a meter socket (132), the collar assembly having a first flat face directed toward the meter socket, and a second flat face directed to the utility meter [Fig. 11; Col. 13, 38-57]; and
an optical meter reader apparatus for reading the information from the meter, an optical scanner (110/190) depicted in a housing and attached to the front of utility meter (10B) face [Fig. 11; Col. 11, 58 to Col. 12, 14];
wherein the optical meter reader apparatus is detachably attached to the coupling device; where the optical scanning portion is [removeably] attached to the meter, the meter and scanning portion together, removeably attached to the collar assembly with a plug and socket arrangement, and/or the scanner portion connected by a cable, with apparent connectors. [Fig. 7, 11; Col. 11, 58-65].


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-9 are rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Patterson et al. (United States Patent Application Publication # US 2005/0104744 A1), hereinafter Patterson.
Consider claim 1: An optical meter reader apparatus for reading data from a meter, Lyons discloses a remote data acquisition and processing system including an optical device for remote reading of a utility meter [Title; Abstract; Fig. 1, 7; Col. 1, 10-25; Col. 4, 45-59], the optical meter reader apparatus comprising: 
a housing; an optical scanner (110/190) depicted in a housing and attached to a utility meter (10B) face [Fig. 11; Col. 11, 58 to Col. 12, 14];
a housing extension connected to the housing, a collar assembly (housing extension) including power circuitry (130) and/or remote metering processor (RMP/12), inserted between, and connected to the utility meter (10b) and a meter socket (132), the optical scanner, meter, power unit, and collar the housing extension having a flat face; the collar assembly having a first flat face directed toward the meter socket, and a second flat face directed to the utility meter [Fig. 11; Col. 13, 38-57];
a first slot formed on the flat face; 
a second slot formed on the flat face; where the second face of the collar assembly comprises four slots (138A,B; 142A,B) to receive rectangular shaped power connector blades from the meter portion [Fig. 11; Col. 13, 38-57]; and 
an optical communication module located within the housing and the housing extension and configured to exchange information with the meter using infrared waves; the optical scanner and collar assembly containing circuits to read, interpret and communicate meter information [Fig. 7; Col. 11, 58 to Col. 12, 14 (also Col. 12, 39-62)].
Lyons does not specifically disclose the use of an infrared frequency range for the optical detection, but this was well known in the art, and for example:
Patterson discloses an analogous automated meter reader device with optical sensor [Title; Abstract; Fig. 1-3; Para. 0002, 0014 (also 0034-0036)], and particularly that detection of a reflected infrared (IR) frequency signal may be used for reading of meter information [Fig. 3; Para. 0036, 0047 (also Para. 0044)] and also that IR signals may be used to communicate with external devices [Para. 0041].

Consider claim 2 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the first and second slots are rectangular. Lyons depicts power connection blades (140, 142) and corresponding receptacles (138, 142) to be of rectangular cross section [Fig. 11].
Consider claim 4 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the first and second slots are located diametrically opposite to each other and the flat face is circular. Lyons depicts power connection receptacles (slots) (138, 142) to be symmetrically arranged, both horizontally and vertically, and where the collar assembly is cylindrical (circular faces) [Fig. 11].
Consider claim 5 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the optical communication module comprises: 
an infrared light emitting diode that emits infrared light; and 
a photodiode that detects the data as infrared light.
Patterson discloses that use of an IR light emitting diode (LED) to generate a forward reading signal, and an optical sensor (22) comprising diodes (photodiodes) [Fig. 3, 15B; Para. 0036, 0040, 0047].
Consider claim 6 and as applied to claim 5: The optical meter reader apparatus of Claim 5, further comprising: 
a microprocessor that is configured to control the infrared light emitting diode and to receive the data from the photodiode.
Lyons discloses a microprocessor (100) connected to, and controlling the optical sensor within the RMP (12) [Fig. 7; Col. 11, 28 to Col. 12, 14].
Patterson discloses a microcontroller (20) connected to and controlling the IR transmit and receive devices (diodes) [Fig. 3, 15A-B; Para. 0044].
Consider claim 7 and as applied to claim 6: The optical meter reader apparatus of Claim 6, further comprising: 
a radio-frequency module that transmits the data in a wireless manner.
Lyons discloses that the RMP (12) incorporates a communication module, and communicates meter information through various channels in various embodiments, specifically including RF radio communication [Fig. 5, 7; Col. 4, 45-59; Col. 10, 42-53].
Patterson also discloses communication on an RF (916.5 MHz) channel (135) [Fig. 4; Para. 0038].
Consider claim 8 and as applied to claim 7: The optical meter reader apparatus of Claim 7, further comprising: 
an antenna attached to the housing and electrically connected to the radio- frequency module.
Lyons specifically claims an antenna [claim 7], and

Consider claim 9 and as applied to claim 8: The optical meter reader apparatus of Claim 8, further comprising: 
a power source.
Lyons discloses a power circuit (130) and that power may be obtained from the electrical AC connections and conditioned [Fig. 7, 11; Col. 13, 37-57].
Patterson discloses a battery (80) [Fig, 4, Para. 0041] allowing operation with meters that are not connected to a power network.

Claim 3 is rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, and Patterson et al. (United States Patent Application Publication # US 2005/0104744 A1), hereinafter Patterson, further in view of Ejiri et a. (United States Patent Application Publication # US 2017/0125957 A1), hereinafter Ejiri.
Consider claim 3 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein a longitudinal axis of the first slot is perpendicular to a longitudinal axis of the second slot.
Lyons depicts four symmetrically placed receptacle slots, all with the same orientation [Fig. 11] and does not disclose that a particular slot may be perpendicularly oriented with respect to another slot. Such orientation with respect to plugs was well known in the art, particularly for power connections, and for example.


    PNG
    media_image1.png
    380
    223
    media_image1.png
    Greyscale

Therefore it would have been obvious for one of ordinary skill in the art at the time of effective filing for the invention to orient certain blades and slots for a plug in connection such that a particular slot is in perpendicular orientation to another slot as taught by Ejira and applied to applied to an optical meter reading system and method as taught by Lyons and as modified by Patterson, in order that connection of the device may be made in only one orientation.

Claims 11-14 and 16-19 are rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Jonsson et al. (United States Patent Application Publication # US 2012/0280833 A1), hereinafter Jonsson, Beckwith (United States Patent Application Publication # US 2002/0089802A1, and Huber et al. (United Stated Patent Application Publication # US 2004/0061490 A1), hereinafter Huber.
Consider claim 11 and as applied to claim 10: The system of Claim 10, wherein the coupling device comprises:
a metallic plate attached to the face of the meter, the metallic plate having a slot that allows an optical communication module of the meter to freely exchange an infrared beam with the optical meter reader apparatus.
Lyons discloses that the collar assembly (coupling device) attached to the rear face of the meter, but where optical communication with the meter is performed by an optical scanner attached to the front face of the meter and therefore Lyons does not disclose (a) optical communication directly between the collar assembly and the meter, (b) specifically that the optical interface operates at infrared frequencies, or (c) that the optical interface is positioned on a metallic plate comprising a slot or opening.  These features were known in the art however, and for example.
Jonsson discloses an analogous smart meter emulation [Title Abstract; Fig. Para. 0007-0008] and particularly a first embodiment in which an optical sensor placed on the front face of the meter is used to read meter information [Fig. 1A-1E; Para. 0031-0034] and a second embodiment in which: (a, b) meter information is read based on detection of a flashing LED (which may operate at infrared) through an opening in the meter housing [Fig. 2A-2E Para. 0050-0053]. Jonsson, does not, however, show this interface and opening to be on the rear face of the meter.

Huber discloses an electric meter cover with integral optical port [Title; Abstract; Fig. 1-2; Para. 0009] and particularly: (c) that the optical port comprises a metallic plate (415) in which a slotted opening provides a window for the optical communication [Fig. 4a; Para. 0030, 0038].
Therefore it would have been obvious that: (a, b) meter information be obtained by from the meter to an attached device by infrared optical communication through a port or opening in the meter housing as taught by Jonsson, (a) the opening for optical communication be located on a rear face of the meter as taught by Beckwith, and (c) that the optical interface comprise a magnetic (metallic) plate with a slotted opening as taught by Huber and applied to an optical meter reading system and method as taught by Lyons, where: (a) direct optical communication through a rear face of the meter is a simpler and less expensive interface, and obviates the need for attaching additional sensors on the outside or front of the meter, (b) where us of infrared frequencies for optical communication is well established with available and economic components, and where: (c) use of a magnetic plate is a well-known system for attaching and aligning optical interfaces’
Consider claim 12 and as applied to claim 11: The system of Claim 11, wherein the metallic plate has first and second blocks that fit inside first and second slots of the optical meter reader apparatus. Lyons disclosed that the second face of the collar assembly comprises four slots (138A,B; 142A,B) to receive rectangular shaped power connector blades from the rear face of the meter portion [Fig. 11; Col. 13, 38-57];
Consider claim 13 and as applied to claim 12: The system of Claim 12, wherein the optical meter reader apparatus further comprises: 
a housing; Lyons discloses a socket assembly (132) comprising a housing [Fig. 11; Col. 13, 38-46];
a housing extension connected to the housing, the housing extension having a flat face; a collar assembly (housing extension) including power circuitry (130) and/or remote metering processor (RMP/12), inserted between, and connected to the utility meter (10b) and the meter socket, the meter, power unit, and collar assembly connected mechanically as a plug-in unit,

    PNG
    media_image2.png
    530
    782
    media_image2.png
    Greyscale

the first slot formed on the flat face; 
the second slot formed on the flat face; where the second face of the collar assembly comprises four slots (138A,B; 142A,B) to receive rectangular shaped power connector blades from the meter portion [Fig. 11; Col. 13, 38-57]; and 
an optical communication module located within the housing and the housing extension and configured to exchange the information with the meter; the optical scanner and collar assembly containing circuits to read, interpret and communicate meter information [Fig. 7; Col. 11, 58 to Col. 12, 14 (also Col. 12, 39-62)].
See also Huber [Fig. 2].

    PNG
    media_image3.png
    457
    809
    media_image3.png
    Greyscale

Consider claim 14 and as applied to claim 13: The system of Claim 13, wherein the first and second slots and the first and second blocks are rectangular. Lyons depicts power connection blades (140, 142) and corresponding receptacles (138, 142) to be of rectangular cross section [Fig. 11].
Consider claim 16 and as applied to claim 13: The system of Claim 13, wherein the first and second slots are located diametrically opposite to each other and the flat face is circular. Lyons depicts power connection receptacles (slots) (138, 142) to be symmetrically arranged, both horizontally and vertically, and where the collar assembly is cylindrical (circular faces) [Fig. 11].
Consider claim 17 and as applied to claim 13: The system of Claim 13, wherein the optical communication module of the optical meter reader apparatus comprises: 
an infrared light emitting diode that emits infrared light; and 
a photodiode that detects the information as infrared light.

Beckwith similarly discloses [Fig. 2; Para. 0033-0034].
Consider claim 18 and as applied to claim 17: The system of Claim 17, wherein the optical meter reader apparatus further comprises: 
a microprocessor that is configured to control the infrared light emitting diode and to receive the information from the photodiode; Lyons discloses a microprocessor (100) connected to, and controlling the optical sensor within the RMP (12) [Fig. 7; Col. 11, 28 to Col. 12, 14];
a radio-frequency module that transmits the information in a wireless manner; Lyons discloses that the RMP (12) incorporates a communication module, and communicates meter information through various channels in various embodiments, specifically including RF radio communication [Fig. 5, 7; Col. 4, 45-59; Col. 10, 42-53];
an antenna attached to the housing and electrically connected to the radio-frequency module; Lyons specifically claims an antenna [claim 7], and 
a power source connected to the meter; Lyons discloses a power circuit (130) and that power may be obtained from the electrical AC connections and conditioned [Fig. 7, 11; Col. 13, 37-57].
Jonsson, moreover, discloses: a processor (113) with associated memory (117) [Fig. 2A; Para. 0054]; a network adapter (105/115) to communicate with a home network (HAN) where the network may be wireless [Fig. 1A, 2A; Para. 
Consider claim 19 and as applied to claim 13: The system of Claim 13, wherein the optical meter reader apparatus further comprises: 
a magnet attached on a back of the flat face, the magnet being configured to establish mechanical contact between the flat face and the coupling device.
Lyons does not disclose use of a magnet for coupling, but 
Huber discloses use of use of the metallic plate (415) in order that the optical probe, equipped with a magnet, adheres to, and aligns with the optical port of the meter [Fig. 4a; Para. 0030].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a magnet, attached to an adjoining face to adhere to a metal plate on a surface of the meter as taught by Huber and applied to an optical meter reading system and method as taught by Lyons, as modified by Jonsson, Beckwith and Huber, in order facilitate proper attachment and alignment of the optical coupling ports.

Claim 20 is rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Huber et al. (United Stated Patent Application Publication # US 2004/0061490 A1), hereinafter Huber, and Germer et al. (United States Patent # US 4,491,793), hereinafter Germer.
Consider claim 20: A method for collecting and transmitting information from a meter, Lyons discloses a remote data acquisition and processing system and method, including an optical device for remote reading of a utility meter [Title; Abstract; Fig. 1, 7; Col. 1, 10-25; Col. 4, 45-59], the method comprising: 
attaching a coupling device to the meter; a collar assembly (coupling device) including power circuitry (130) and/or remote metering processor (RMP/12), inserted between, and connected to the utility meter (10b) and a meter socket (132), Fig. 11; Col. 13, 38-57];
attaching an optical meter reader apparatus to the coupling device, an optical scanner (110/190) depicted in a housing and attached to a utility meter (10B) face the optical scanner, meter, power unit, and collar assembly connected mechanically as a plug-in unit, the optical scanner also connected to the collar through a cable, [Fig. 11; Col. 11, 58 to Col. 12, 14];
exchanging information embedded into infrared light between the meter and the optical meter reader apparatus; the optical scanner and collar assembly containing circuits to read, interpret and communicate meter information [Fig. 7; Col. 11, 58 to Col. 12, 14 (also Col. 12, 39-62)]; and 
transmitting in a wireless manner the information from the optical meter reader apparatus to a server, Lyons discloses that the RMP (12) incorporates a communication module, and communicates meter information through various channels in various embodiments, specifically including RF radio communication [Fig. 5, 7; Col. 4, 45-59; Col. 10, 42-53].
wherein the coupling device includes one or more blocks and the optical meter reader apparatus includes one or more slots that accommodate the one or more blocks, respectively, so that the optical meter reader apparatus does not move relative to the meter; and where the second face of the collar assembly comprises four slots (138A, B; 142A, B) to receive rectangular shaped power connector blades (blocks) from the meter portion (preventing rotational movement of the meter with respect to the collar) [Fig. 11; Col. 13, 38-57].
Lyons does not, however, disclose: (a) a meter reading interface using infrared frequencies, or (b) direct mechanical engagement between the optical reading portion (optical scanner) and coupling unit (collar).  These were known in the art however, and for example:
Huber discloses an analogous electric meter cover (100) with integral optical port (130) [Title; Abstract; Fig. 1-2; Para. 0009] 

    PNG
    media_image4.png
    577
    545
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    54
    68
    media_image5.png
    Greyscale

Huber does not show details of the optical scanner mechanical interface.
Germer discloses an analogous detachable magnetic coupler which may be applied to reading of meters [Fig. 1; Col. 2, 14-52] and particularly a corresponding arrangement on the reader connection, wherein an opening (slot) of shape corresponding to the raised portion on the cover acts to align and prevent relative movement between the ports.

    PNG
    media_image6.png
    293
    511
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to apply a cover with integral IR port (coupling device), the IR port comprising at least a raised portion of defined shape (block) to a utility meter as taught by Huber, and where a corresponding mating port of a reader device has a lowered portion of the same size and shape as the cover raised portion as taught by Germer, and 

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 USC §112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shincovich et al. (U.S. Patent # US 5,590,179 A) disclosing a remote automatic meter reading apparatus.
Edwards et al. (U.S. Patent # US 5,014,213 A) disclosing a system for use with poly-phase utility meters for recording time of energy use.
Rabinow (U.S. Patent # US 3,197,752 A) disclosing a remote reading attachment for meters.
Spanier et al (U.S. Patent Application Publication # US 2016/0370204 A1) disclosing a wireless intelligent electronic device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684